DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
This action is responsive to the above-noted RCE, as well as the Supplemental Response and Declaration under 37 CFR 1.132 filed 12/01/2021.  As the claim set filed 12/1/2021 is a duplicate of that filed 09/16/2021 (and thus not a proper amendment relative to the claims of 09/16/2021), the duplicate claim set of 12/01/2021 has not been entered (however the supplemental remarks of 12/1/2021 have been reviewed and considered).
Claims 49, 60-61, 64 and 69 have been amended.  Claims 49-61 and 64-70 remain under consideration.  Claims 49-61 and 64-68 are now allowed, while claims 69-70 remain rejected, for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NOS 1-25, as well as SEQ ID NOS 1-40, 1-50, and 1-100, in the reply filed on April 1, 2020 is again acknowledged.
Response to Amendment/Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed December 1, 2021 is sufficient to overcome the rejection of claims 49-61 and 64-68 under 35 USC 103 based upon Reinert 2011 in view of Reinert 2012.  The Declaration provides evidence of unexpected results commensurate in scope with the methods of: a) independent claim 49 and its dependent claims, in view of the recitation in claim 49 of the limitation “wherein the group comprises at least 25 of the MVPs identified in SEQ ID NOS 1 to 150 and denoted by [CG], wherein the measuring identifies the presence of methylation in the [CG] of each of SEQ ID Nos 1 to 3”; b) independent claim 61, in view of the recitation of the limitation “wherein the group comprises at least 25 of the MVPs identified in SEQ ID NOS 1 to 150 and denoted by [CG], wherein the assaying identifies the presence of methylation in the [CG] of each of SEQ ID Nos 1 to 3”; and c) independent claim 64 and its dependent claims, in view of the recitation of the limitation “after being determined to have at least 25 Methylation Variable Positions (MVPs) methylated, wherein the MVPs are selected from a panel comprising the MVPs identified in SEQ ID NOS 1 to 150 and denoted by [CG], and after being determined to have methylation in the [CG] of each of SEQ ID NOs 1 to 3”.
The Declaration under 37 CFR 1.132 filed December 1, 2021 is insufficient to overcome the rejection of claims 69-70 based upon Reinert 2011 in view of Reinert 2012, as set forth in the last Office action because – unlike independent claims 49, 61, and 64 – independent claim 69 fails to require that methylation actual be present in the [CG] of each of SEQ ID NO: 1-3.  Claim 69 merely requires measuring presence of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-70 remain rejected under 35 U.S.C. 103 as being unpatentable over Reinert 2011 (Clinical Cancer Research 17(17):5582 [Sept 2011]; cited in IDS) in view of Reinert 2012 (Advances in Urology, Volume 2012, Article ID 503271, 11 pages [2012]; previously cited), as evidenced by the specification.  
It is reiterated that the specification teaches that “the bladder cancer-specific diagnostic MVP biomarkers defined herein were initially identified using the Illumina Infinium HumanMethylation450 BeadChip array system” (see page 20, first paragraph).  Thus, the teachings of the specification establish that the use of this BeadChip array system to measure methylation with respect to samples encompassed by the claims inherently meets the requirements of the claims with regard to the MVP group of SEQ ID NOS 1-3 and 1-150 (see entire reference, particularly page 19, as well as page 18, and the reference to the use of the Illumina Infinium Human Methylation450 BeadChip kit at pages 21-22).  
Reinert 2011 discloses methods comprising measuring global methylation patterns in bladder cancer samples, including urine samples of bladder cancer patients 
Reinert 2012 provide an overview of the topic of “methylation markers for urine-based detection of bladder cancer” (see entire reference, particularly the title and abstract), including a discussion of the findings and teachings of Reinert 2011 (see page 6, left column).  Reinert 2012 teach that further technological advances in the field “may uncover even more sensitive and specific markers in the future”, citing as an example use of the Infinium HumanMethylation450 BeadChip (see page 8).
In view of the teachings of Reinert 2012, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods taught by Reinert 2011 so as to have employed therein the Infinium HumanMethylation450 BeadChip, and thereby to have performed methods encompassed by the claims (given the teachings of the specification establishing that this BeadChip functions in detection of all MVPs of the claims).  An ordinary artisan would have been motivated to have made such a modification by Reinert 2012’s teaching that the practice of such a method could potentially result in detecting “even more sensitive and specific markers” of bladder cancer.  Unlike amended independent 
With regard to the traversal of the prior rejections under 35 USC 103 (see Replies of 09/16/21 and 12/01/21), the Declaration of 12/01/21 is addressed above.  Applicant’s replies of 09/16/21 and 12/01/21 provide a combined traversal of all rejections under 35 USC 103, and it is noted that applicant’s arguments (in combination with the noted Declaration) were found persuasive with regard to those claims that actual require identifying/determining the presence of methylation at the three specific [CG] sites of SEQ ID NO: 1-3.  However, instant independent claim 69 encompasses simply measuring presence of methylation at these sites, in combination with any other In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s arguments related to the Declaration (Reply pages 9-11) are also non-persuasive for the same reasons noted above with regard to the Declaration, and again because the present claims are not limited to the testing of any specific marker panel (again, the claims encompass measuring methylation of any number of markers, so long as those specified in the claims are present, and these particular claims do not require that methylation actual be present at the [CG] of each of SEQ ID NOS 1-3).  Accordingly, the rejection of claims 69-70 has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634